DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “counterbore” of claims 7 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the “counterbore” as described in the specification.  Any structural detail that is essential for a proper 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art it pertains. Currently, the abstract discloses a temperature-pressure integrated sensor, however it does not describe any improvement made to the art it pertains.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Temperature-Pressure Integrated Sensor with Improved assembly and processing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papadeas et al US 8935961 (hereinafter “Papadeas”).
Regarding claim 1, Papadeas discloses a temperature-pressure integrated sensor (sensor assembly-100) , characterized in that the sensor comprises: an electrical connecting member (connector-110), a pressure sensor element (pressure sensor element-130), and a basal body assembly (mid-plate-140 connects with retainer-220)) that are sequentially connected; a flexible modulation circuit board (electronic circuitry-120, see also Figs 3 and 8 that show the circuitry(120) connected flexibly to other components) provided between the pressure sensor element and the electrical connecting member, the pressure sensor element being connected with the flexible modulation circuit board (See fig 3); a conductive extension portion (conductive leads-160) connected with the flexible modulation circuit board (See Fig 2 and 8), the conductive extension portion extending from a top end of the pressure sensor element to a bottom end of the basal body assembly (See figs1, 5 and 8); and a temperature sensor element (temperature sensor element-170) disposed at a bottom end of the conductive extension portion (See fig 1 and 2). 
Regarding claim 2, Papadeas discloses a housing component (base component-150), the housing component comprising an accommodating cavity (hollowed volume-208) and a probe (portal opening-175 including tubular elemnt-165) being in communication with the accommodating cavity, the accommodating cavity being used for accommodating the flexible modulation circuit board, the pressure sensor element, the basal body assembly, and a portion of 
Regarding claim 3, Papadeas discloses that the pressure sensor element (pressure sensor element-130) comprises a base (See Fig 3) and a pressure-sensitive membrane (pressure sensing surface-325) provided at a bottom face of the base, and the flexible modulation circuit (electronic circuitry-120) board is disposed at a top face of the base (See Fig 3).
Regarding claim 4, Papadeas discloses the basal body (mid-plate-140) assembly comprises a cylindrical basal body (disk-shaped element-400) and two flow-guiding columns (hollowed volume-245 and hollowed volume-430) disposed at a bottom portion of the cylindrical basal body, each flow-guiding column being provided with a through-hole disposed along an axial direction of the flow- guiding column for guiding a test fluid towards the pressure sensor element, the pressure sensor element being disposed at a top portion of the cylindrical basal body.
Regarding claim 5, Papadeas discloses a vertical guiding groove and a horizontal guiding groove (notches-420 allows for horizontal and vertical guidance in combination with notches-298) are provided on a sidewall and a bottom face of the cylindrical basal body (mid-plate-140) for accommodating the conductive extension portion (conductive leads-160); the electrical connecting member (connector-110) being provided with a clamping portion (See Fig 2 
Regarding claim 6, Papadeas discloses an outer wall (See fig 1) of each flow-guiding column is provided with a mounting groove, a first sealing ring (ORing-892) being disposed in the mounting groove, and a second sealing ring (ORing-892) being disposed between the cylindrical basal body and the pressure sensor element (pressure sensor element-130). (See Fig 1 and 8 which shows multiple ORings in the recited locations)
Regarding claim 7, Papadeas discloses a counterbore (bottom of holes -245 and 610) is provided in the housing component at a position corresponding to the flow-guiding columns for installing the flow-guiding columns, a bottom portion of the counterbore being provided with a flow channel that is in communication with the counterbore for guiding ingress of the test fluid.
Regarding claim 8, Papadeas discloses the probe (portal opening-175) is a hollow cylindrical probe with a sealed bottom end (See Fig 1 and 5), an outer portion of the probe being provided with a reinforcing layer (Col 7 line 58-67), the inner bottom portion of the probe being provided with a heat conductive material layer (thermally conductive material-172), the heat conductive material layer being wrapped around an outer portion of the temperature sensor element (temperature sensor element-170). (Col 7 line 36-67)
Regarding claim 9, Papadeas discloses the conductive extension portion (conductive leads-160) and the flexible modulation circuit board (electronic circuitry-120) are integrally formed and free to bend (See Fig 1 and 8), the conductive extension portion being abutted against the vertical guiding groove and the horizontal guiding groove (See Fig 4-8), bent and extended in a direction away from the pressure sensor element (pressure sensor element-130), and disposed perpendicular to the bottom face of the cylindrical basal body (mid-plate-140) at a 
Regarding claim 10, Papadeas discloses sidewall of the cylindrical basal body (mid-plate-140) is further provided with two mounting slots (See Fig 2 sides of plate-140 and retainer-220), the electrical connecting member (connector-110) being provided with clamping pieces that are fitted in the mounting slots, the clamping pieces being in snap connection with the mounting slots (See Fig 2).
Regarding claim 11, Papadeas discloses the pressure sensor element (pressure sensor element-130) comprises a base (See Fig 3) and a pressure-sensitive membrane (pressure sensing element-325) provided at a bottom face of the base, and the flexible modulation circuit board (electronic circuitry-120) is disposed at a top face of the base (See Fig 3).
Regarding claim 12, Papadeas discloses the basal body assembly (mid-plate-140) comprises a cylindrical basal body (disk-shaped element-400) and two flow-guiding columns (hollowed volume-245 and hollowed volume-430 disposed at a bottom portion of the cylindrical basal body, each flow-guiding column being provided with a through-hole (volume-245) disposed along an axial direction of the flow- guiding column for guiding a test fluid towards the pressure sensor element (pressure sensor element-130, the pressure sensor element being disposed at a top portion of the cylindrical basal body. (Fig 4-5)
Regarding claim 13, Papadeas discloses a vertical guiding groove and a horizontal guiding groove (notches-420 for horizontal and vertical guidance in combination with notches-298) are provided on a sidewall and a bottom face of the cylindrical basal body (mid-plate-140) for accommodating the conductive extension portion (conductive leads-160)); the electrical connecting member (connector-110) being provided with a clamping portion that is fitted into 
Regarding claim 14, Papadeas discloses an outer wall (See Fig 1) of each flow-guiding column is provided with a mounting groove, a first sealing ring (ORing-892) being disposed in the mounting groove, and a second sealing ring (ORing-892) being disposed between the cylindrical basal body (mid-plate-140) and the pressure sensor element (Pressure sensor element-130). (See Fig 1 and 8 which shows multiple ORings in the recited locations)
Regarding claim 15, Papadeas discloses a counterbore (bottom of holes -245 and 610)  is provided in the housing component at a position corresponding to the flow-guiding columns for installing the flow-guiding columns, a bottom portion of the counterbore being provided with a flow channel that is in communication with the counterbore for guiding ingress of the test fluid.
Regarding claim 16, Papadeas discloses the probe (portal opening-175) is a hollow cylindrical probe with a sealed bottom end (See Fig 1 and 5), an outer portion of the probe being provided with a reinforcing layer (Col 7 line 58-67), the inner bottom portion of the probe being provided with a heat conductive material layer (thermally conductive material-172), the heat conductive material layer being wrapped around an outer portion of the temperature sensor element (temperature sensor element-170). (Col 7 line 36-67).
Regarding claim 17, Papadeas discloses the conductive extension portion (conductive leads-160 and the flexible modulation circuit board (electronic circuitry-120) are integrally formed and free to bend (See Fig 1 and 8), the conductive extension portion being abutted against the vertical guiding groove and the horizontal guiding groove (See Fig 4-8), bent and extended in a direction away from the pressure sensor element (pressure sensor element-130), and disposed perpendicular to the bottom face of the cylindrical basal body (mid plate-140) at a 
Regarding claim 18, Papadeas discloses the sidewall of the cylindrical basal body (mid-plate-140) is further provided with two mounting slots (See Fig 2 sides of plate-140 and retainer-220), the electrical connecting member (connector-140)) being provided with clamping pieces that are fitted in the mounting slots, the clamping pieces being in snap connection with the mounting slots (See Fig 2).

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855